Citation Nr: 0921611	
Decision Date: 06/09/09    Archive Date: 06/16/09

DOCKET NO.  08-12 233	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in
Columbia, South Carolina


THE ISSUES

1.	Entitlement to service connection for status post right 
hip strain.  

2.	Entitlement to service connection for status post left hip 
strain.  

3.	Entitlement to service connection for dry eye syndrome of 
the left eye.  

4.	Entitlement to an initial rating in excess of 10 percent 
for punctate keratitis of the right eye, with dry eye 
syndrome.  

5.	Entitlement to an initial, compensable rating for acne 
vulgaris.  


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel




INTRODUCTION

The Veteran had active military service from October 2002 to 
July 2007.

These matters come before the Board of Veterans' Appeals 
(Board) from a July 2007 rating decision, in which the RO, 
inter alia, granted service connection and assigned an 
initial 10 percent rating  for punctate keratitis of the 
right eye, with dry eye syndrome, as well as granted service 
connection and assigned an initial 0 percent noncompensable) 
rating for acne vulgaris, each effective July 8, 2007.  In 
the July 2007 decision, the RO also denied  service 
connection for status post right and left hip strains.  The 
Veteran filed a notice of disagreement (NOD) in September 
2007, and the RO issued a statement of the case (SOC) in 
February 2008. The Veteran filed a substantive appeal (via a 
VA Form 9, Appeal to Board of Veterans' Appeals) in April 
2008.

As the appeal involves requests for higher ratings following 
the grant of service connection right eye and skin 
disabilities, the Board has characterized this matter in 
light of the distinction noted in Fenderson v. West, 12 Vet. 
App. 119, 126 (1999) (distinguishing initial rating claims 
from claims for increased ratings for already service-
connected disabilities). 

The Board's decisions on the claims for service connection 
right and left hip strain, and the claims for higher ratings 
for service-connected right eye and skin disabilities is set 
forth below.  The claim for service connection for dry eye 
syndrome of the left eye-for which the Veteran has completed 
the first of two actions required to place this matter in 
appellate status-is being remanded to the RO via the Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the Veteran when further action, on her part, is required.


FINDINGS OF FACT

1.	All notification and development action needed to fairly 
adjudicate each claim herein decided has been accomplished.

2.	Competent medical evidence establishes that the Veteran 
does not have any current right or left hip disability

3.	Since the July2007 effective date of the grant of service 
connection, the Veteran's right eye disability has been 
manifested by complaints of dry eye, sensitivity to light, 
crusting and pain, with corrected visual acuity of 20/20; 
there is no evidence of significant visual field loss; 
treatment records are negative for evidence of pain, rest 
requirements, or episodic incapacity associated with 
keratitis.  

4.	Since the July2007 effective date of the grant of service 
connection, the Veteran's acne vulgaris has been manifested 
by exfoliation and crusting of the face that appears to 
exceed six square inches in area, and that approximates 
abnormal skin texture, one of the characteristics of 
disfigurement. 


CONCLUSIONS OF LAW

1.	The criteria for service connection for status post right 
hip strain are not met. 38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 
3.303 (2008).

2.	The criteria for service connection for status post left 
hip strain are not met. 38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. §§  3.102, 3.159, 
3.303 (2008).

3.	The criteria for an initial rating in excess of 10 percent 
for punctate keratitis of the right eye, with dry eye 
syndrome, have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A. 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 
4.7, 4.10,  4.27, 4.75, 4.76, 4.84a, , Diagnostic Codes (DCs) 
6099-6001 (2008).

4.	Resolving all reasonable doubt in the Veteran's favor, the 
criteria for an initial 10 percent rating for acne vulgaris 
are met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 4.3, 4.7, 4.118 
Diagnostic Codes (DCs) 7800, 7828 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353- 
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

VA's notice requirements apply to all five elements of a 
service connection claim: Veteran status, existence of a 
disability, a connection between the Veteran's service and 
the disability, degree of disability, and effective date of 
the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  In rating cases, a claimant must be provided 
with information pertaining to assignment of disability 
ratings (to include the rating criteria for all higher 
ratings for a disability), as well as information regarding 
the effective date that may be assigned. Id

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; Pelegrini, 18 Vet. App. at 112. See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  However, the VCAA notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant. 
Id.

In this appeal, the Veteran was provided a general letter 
that outlined the provisions of the VCAA, including 
information  consistent with Dingess/Hartman, in February 
2007, prior to his separation from active duty. 

In addition, a December 2007 post-rating letter provided 
notice to the Veteran regarding what information and evidence 
was needed to satisfy the elements of the underlying claims 
for service connection, as well as what information and 
evidence must be submitted by the appellant, and what 
information and evidence would be obtained by VA.  This 
letter also provided the Veteran with information pertaining 
to VA's  assignment of disability ratings and effective 
dates, as well as the type of evidence that impacts those 
determinations, consistent with Dingess/Hartman.

After issuance of the above-described notice, and opportunity 
for the Veteran to respond, the February 2008 SOC reflects 
reajudication of the claim.  Hence, although the described 
notice post-dates the rating decision on appeal, the Veteran 
is not shown to be prejudiced by the timing of this notice. 
 See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see 
also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as in an SOC or SSOC, is 
sufficient to cure a timing defect).

As regards the claims for higher initial ratings, the Board 
notes that, after the grant of service connection and the 
Veteran's disagreement with the assigned ratings, the 
December 2007 letter provided notice to the appellant 
regarding what information and evidence is needed to 
substantiate a claim for a higher disability rating, as well 
as provided general information as to VA's assignment of 
disability ratings and effective dates, along with notice as 
to the type of evidence that impacts these determinations.  
Moreover, the February 2008 SOC set forth the criteria for 
higher ratings for the Veteran's eye disability (which 
suffices, in part, for Dingess/Hartman)..  

The Board notes that, after the issuance of the above-
described notice, and opportunity for the Veteran to respond, 
the RO did not readjudicate the claim for higher rating.  
However, as no additional evidence or information pertinent 
to this claim was received, further adjudication of this 
matter was unnecessary,  Moreover, given the nature of claims 
for higher initial ratings, the appellant is not shown to be 
prejudiced by the timing of this post-rating notice.  

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matters herein decided.  Pertinent objective 
evidence associated with the claims file consists of the 
Veteran's service treatment records (STRs), the report of a 
March 2007 examination performed for VA prior to the 
Veteran's release from active duty, and private medical 
records from a medical care provider dated from 2005 to 
August 2007.  Also of record and considered in connection 
with the appeal are various written statements provided by 
the Veteran.

In summary, the duties imposed by the VCAA have been 
considered and satisfied. Through various notices of the RO, 
the Veteran has been notified and made aware of the evidence 
needed to substantiate the claims, the avenues through which 
he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  There is no additional notice that should be 
provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with any of the claims.  Consequently, any 
error in the sequence of events or content of the notice is 
not shown to prejudice the Veteran or to have any effect on 
the appeal.  Any such error is deemed harmless and does not 
preclude appellate consideration of the matters herein 
decided, at this juncture.  See Mayfield,  20 Vet. App. at 
543 (rejecting the argument that the Board lacks authority to 
consider harmless error).  See also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

A.  Service Connection 

After a full review of the record, including the medical 
evidence and statements made by the Veteran, the Board finds 
that the claim for service connection for claimed status post 
right and left  hip strains must be denied.

Service treatment records reflect no complaint, finding, or 
diagnosis pertinent to either hip.  Prior to his release from 
active duty, in March 2007, the Veteran was examined by VA.  
At that time, the Veteran indicated that he had bruised and 
hurt each of his hips approximately one year earlier.  He 
stated that there was no pain in the hips, but only some 
stiffness and swelling from time to time.  Physical 
examination revealed no abnormality of either hip, with full 
and normal ranges of motion.  X-ray studies of each hip 
revealed  no evidence of abnormality.  The pertinent 
diagnoses were status post right and left hip strains, 
resolved.  

As noted above, here, while the Veteran essentially contends 
that he has current residuals of alleged in-service hip 
strains, the competent evidence establishes that the Veteran 
does not have any current right or left hip disability, and 
the Veteran has not presented or identified any medical 
evidence or opinion that supports a finding of residual right 
or left hip disability. 

Congress has specifically limited entitlement to service 
connection for disease or injury to cases where such 
incidents have resulted in disability. See 38 U.S.C.A. § 
1110. Hence, where, as here, competent evidence establishes 
that the Veteran does not have, at a minimum, the disability 
for which service connection is sought, there can be no valid 
claim for service connection for the disability.  See Gilpin 
v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).

In addition to the medical evidence, in adjudicating this 
claim, the Board has considered the oral and written 
assertions of the Veteran  but finds that this evidence 
provides no basis for allowance of the claim.  As indicated 
above, this claim turns on the medical matter of current 
disability (and, if so, medical relationship to service)-
matters  within the province of trained medical 
professionals.  As a layperson without  appropriate medical 
training and expertise, the Veteran simply is not competent 
to provide a probative (persuasive) opinion on a medical 
matter.  See Bostain v. West, 11 Vet. App. 124, 127 (1998) 
(citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992)). See 
also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").  Hence, the  lay assertions in 
this regard have no probative value.

Under these circumstances, the Board finds that the claims 
for service connection for status post right and left hips 
bilateral hip strain residuals must be denied.  In reaching 
these conclusions, the Board has considered the applicability 
of the benefit-of-the-doubt doctrine. However, as the 
preponderance of the evidence is against each claim, that 
doctrine is not applicable. See 38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 
(1990).

B.  Higher Ratings 

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two ratings shall be applied, the higher rating will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the Veteran. 38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).   Where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
However, in Fenderson, the United States Court of Appeals for 
Veterans Claims (Court) noted an important distinction 
between an appeal involving a Veteran's disagreement with the 
initial rating assigned at the time a disability is service 
connected.  Where the question for consideration is the 
propriety of the initial rating assigned, evaluation of the 
medical evidence since the effective date of the grant of 
service connection to consider the appropriateness of 
"staged rating" (i.e., assignment of different ratings for 
distinct periods of time, based on the facts found) is 
required.  See Fenderson, 12 Vet. App. at 126.

1.  Punctate Keratitis Of the Right Eye

At the outset, the Board notes that, although the criteria 
for rating disabilities of the eye were recently revised, 
effective December 10, 2008, these new criteria only apply to 
new claims filed on or after December 10, 2008.  See 73 Fed. 
Reg. 66,543, 66,544 (Nov. 10, 2008).

The 10 percent rating for the Veteran's eye disability has 
been assigned under DCs 6099-6001.  See 38 C.F.R. § 4.84a 
(2008).  Hyphenated diagnostic codes are used when a rating 
under one diagnostic code requires use of an additional 
diagnostic code to identify the specific basis for the rating 
assigned.  In this case, the hyphenated diagnostic code 
represents an unlisted disability of the eye (DC 6099), rated 
on the basis of keratitis (DC 6001).  38 C.F.R. § 4.27.

Notes specify that disabilities including keratitis, in 
chronic form, are to be rated from 10 percent to 100 percent 
for impairment of visual acuity or field loss, pain, rest 
requirements, or episodic incapacity, combining an additional 
rating of 10 percent during continuance of active pathology.  
The minimum rating during active pathology is 10 percent.   
38 C.F.R. § 4.84a, DC 6001.

The RO assigned the Veteran a 10 percent disability rating 
based upon continuance of active pathology. The Board will 
first consider whether a higher rating is warranted based on 
impairment of visual acuity.  In this vein, it is noted that 
the severity of visual acuity loss is determined by applying 
the criteria set forth at 38 C.F.R. § 4.84a.  The best 
distant vision obtainable after best correction by glasses 
will be the basis of rating visual acuity, except in cases of 
keratoconus in which contact lenses are medically required.  
38 C.F.R. § 4.75.

Under the 38 C.F.R. § 4.84a, impairment of central visual 
acuity is evaluated from noncompensable to 100 percent based 
on the degree of the resulting impairment of visual acuity. 
38 C.F.R. § 4.84a, DCs 6061 to 6079.  The percentage 
evaluation will be found from Table V by intersecting the 
horizontal row appropriate for the Snellen index for one eye 
and the vertical column appropriate to the Snellen index of 
the other eye.  38 C.F.R. § 4.83a.

The rating schedule recognizes that a Veteran's visual acuity 
may fall between the specified Snellen's test levels.  In 
applying the rating for impairment of visual acuity, a person 
not having the ability to read at any one of the scheduled 
steps or distances, but reading at the next scheduled step or 
distance, is to be rated as reading at this latter step or 
distance.  For example, a person who can read at 20/100 but 
cannot at 20/70 should be rated as seeing at 20/100.  38 
C.F.R. § 4.83.

A review of the rating schedule for central visual acuity 
under 38 C.F.R. § 4.84a shows that a noncompensable rating is 
warranted where visual acuity in the service connected eye is 
20/20.  The Veteran underwent VA examination in March 2007.  
At that time, the Veteran stated that his vision had become 
irritated and light sensitive after arriving in the Arizona 
desert.  He stated that he was not able to wear his contacts 
for a period of time and could no longer sleep in them.  His 
eyes burned, stung, felt dry and ran.  He had pain and 
distorted vision in the eye as well as sensitivity to light.  
He got crusting on the right eyelid and had intermittent 
blurry vision.  He stated that his eye condition had not 
caused incapacitation and currently treated the disability 
with wetting drops.  

On examination, uncorrected distant visual acuity in the 
right eye was 20/150, corrected to 20/20.  Uncorrected and 
corrected near vision was 20/20 in the right eye.  Regarding 
the left eye, uncorrected visual acuity was also 20/150, with 
correction to 20/20.  He did not have diplopia.  External 
examination showed the eyelids to be normal.  Ocular mobility 
was intact, but slit lamp examination of the conjunctiva 
showed ciliary flush in both eyes secondary to wearing of 
contact lenses.  The corneas showed reduced tear break-up 
time and dry spots with fluorescein testing.  The right eye 
showed punctate keratitis.  The anterior chambers were deep 
and quiet, the irides were normal and the pupils were equal, 
round and reactive to light and accommodation.  The lens was 
clear.  Dilated fundus examination showed no abnormalities.  
Visual field testing was essentially within normal limits in 
both eyes.  The diagnosis was of dry eye syndrome of both 
eyes and punctate keratitis of the right eye.  

Private outpatient treatment records include notation that 
the Veteran was last evaluated in August 2007.  An October 
2007 statement shows that at that time, corrected visual 
acuity was 20/20 in each eye.  No additional abnormality of 
the right eye was noted.  

In the present case, the March 2007 examination visual acuity 
of 20/20 in both eyes  (findings echoed on private treatment 
in Ovtober 2007.  The Veteran had complaints of pain, 
sensitivity to light and dry eye feelings, and crusting of 
the eye lid.  The examiner stated that there were objective 
factors of reduced tear break-up time and dry spots on the 
cornea.  There was punctate sloughing of the cornea 
epithelial cells with staining of the right eye.  With 
corrected visual acuity testing of 20/20 in each eye, a 
noncompensable rating is warranted.  The report of the March 
2007 evaluation does demonstrate some active pathology of the 
Veteran's dry eye syndrome that is sufficient to warrant a 
minimum 10 percent rating; however, absent competent evidence 
of additional disability, the criteria for any higher rating 
are not met.

Under these circumstances, the Board finds that there is no 
basis for staged rating of the service-connected right eye 
disability, pursuant to Fenderson, and that the claim for a 
higher rating must be denied.  In reaching these conclusions, 
the Board has considered the applicability of the benefit-of-
the-doubt doctrine.  However, as the preponderance of the 
evidence is against assignment of any higher rating, that 
doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.

2.  Acne Vulgaris

At the outset, the Board notes that the criteria for skin 
disorders was revised during the pendency of this appeal, 
effective October 23, 2008.  However, the revised criteria, 
only applies to new claims filed after October 23, 2008, or 
those claims where a request for consideration of the new 
criteria has been received.   See 73 Fed. Reg. 54708 (Sep. 
23, 2008).  As the claim was filed to the effective date of 
the revised criteria, and neither the Veteran nor his 
representative has requested such consideration, the revised 
criteria are not for application.  

The rating for the Veteran's acne vulgaris has assigned under 
DC 7828.  Under DC 7828, superficial acne (comedones, 
papules, pustules, superficial cysts) of any extent warrants 
a noncompensable rating. Deep acne (deep inflamed nodules and 
pus-filled cysts) affecting less than 40 percent of the face 
and neck or deep acne other than on the face and neck is 
rated as 10 percent disabling. Deep acne affecting 40 percent 
or more of the face and neck is rated as 30 percent 
disabling.

DC 7828 also provides that acne may be rated as disfigurement 
of the head, face or neck, under DC 7800, or as scars under 
DCs 7801 to 7805, depending on the predominant disability.

Under DC 7800, for disfigurement of the head, face, or neck, 
eight "characteristics of disfigurement" are set forth for 
rating purposes. These include: (1) a scar of five or more 
inches (13 or more cm.) in length; (2) a scar of at least 
one-quarter inch (0.6 cm.) wide at the widest part; (3) 
surface contour of the scar elevated or depressed on 
palpation; (4) scar adherent to underlying tissue; (5) skin 
hypo- or hyper-pigmented in an area exceeding six square 
inches (39 sq. cm.); (6) skin texture abnormal (irregular, 
atrophic, shiny, scaly, etc.) in an area exceeding six square 
inches (39 sq. cm.); (7) underlying soft tissue missing in an 
area exceeding six square inches (39 sq. cm.); and (8) skin 
indurated and inflexible in an area exceeding six square 
inches (39 sq. cm.).

A minimum 10 percent rating is assigned in cases of scars of 
the head, face, or neck with one characteristic of 
disfigurement.

A 30 percent rating is assigned in cases of visible or 
palpable tissue loss and either gross distortion or asymmetry 
of one feature or a paired set of features (nose, chin, 
forehead, eyes (including eyelids), ears (auricles), cheeks, 
lips), or with two or three characteristics of disfigurement.

A 50 percent rating is assigned in cases of visible or 
palpable tissue loss and either gross distortion or asymmetry 
of two features or paired sets of features (nose, chin, 
forehead, eyes (including eyelids), ears (auricles), cheeks, 
lips), or with four or five characteristics of disfigurement.

An 80 percent rating is assigned in cases of visible or 
palpable tissue loss and either gross distortion or asymmetry 
of three or more features or paired sets of features (nose, 
chin, forehead, eyes (including eyelids), ears (auricles), 
cheeks, lips), or with six or more characteristics of 
disfigurement.

Under DC 7802, a 10 percent rating is assigned for scars 
(other than those on the head, face, or neck) that are 
superficial and do not cause limited motion but cover an area 
or areas of 144 square inches (929 sq. cm.) or greater.  38 
C.F.R. § 4.118, DC 7802.

A superficial scar is one not associated with underlying soft 
tissue damage. Id. at Note (2). Scars in widely separated 
areas, as on two or more extremities or on anterior and 
posterior surfaces of extremities or trunk, will be 
separately rated and combined in accordance with 38 C.F.R. § 
4.25.  Id. at Note (1).

A VA examination of the Veteran was conducted  in March 2007, 
prior to the Veteran's release from active duty.  At that 
time, the Veteran stated that he had had acne on his face for 
the past four years.  He stated that it was oozing, itching, 
crusting and caused shedding on his face.  The symptoms were 
described as constant.  The area was on the face and he had 
been treated with Accutane for the past 12 months.  

On examination, there was skin disease, acne on the face, 
which was described as sparse.  There was no ulceration, but 
there was exfoliation.  Crusting was also present.  The 
exposed area was identified and one percent of the face, and 
there was no involvement on non-exposed areas of the body.  
There was no tissue loss, induration, inflexibility, 
hypopigmentation, hyperpigmentation, or abnormal texture.  
The skin lesions were not associated with systemic disease or 
considered to be manifested in connection with a nervous 
condition.  A color photograph of the Veteran's face, 
detailing the acne involvement was included with the 
examination report.  The diagnosis was acne vulgaris.  

Initially, the Board notes that evaluation of the disability 
under DCs 7801, 7802, 7803, 7804, or 7805 is not appropriate, 
since the medical evidence in this case does not show that 
the scars are deep, are on an unexposed area of the body, 
cause limited motion, or are unstable or painful on 
examination.  Nor has deep acne manifested by deep inflamed 
nodules or pus-filled cysts been demonstrated.  Therefore, a 
compensable rating under the provisions of 7828 is not 
warranted.  

However, the Veteran does have some exfoliation and crusting 
of the face that appears from the photographic evidence 
provided to exceed six square inches in area of the face.  
This approximates abnormal skin texture, one of the 
characteristics of disfigurement.  However, as this is the 
only characteristic that has been medically identified, an 
initial 10 percent but no higher rating is warranted.  

The Board has resolved all reasonable doubt in the Veteran's 
favor in determining that the criteria for an initial 10 
percent rating are warranted, but finds that the 
preponderance of the evidence is against assignment of any 
higher rating.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert, 1 Vet. App. at 53-56.

ORDER

Service connection for status post right hip strain is 
denied.  

Service connection for status post left hip strain is denied.  

An initial rating in excess of 10 percent for punctate 
keratitis of the right eye, with dry eye syndrome, is denied.  

An initial rating of 10 percent for acne vulgaris is granted, 
subject to the legal authority  governing the payment of 
compensation.



REMAND

The Board notes that, in his April 2008 substantive appeal,  
the Veteran disagreed with the denial of service connection 
for a left eye disability, stating that he had bilateral 
involvement of dry eye syndrome; however, the  Veteran has 
not been furnished an SOC on this matter.  .  

By filing a timely NOD with the denial of service connection, 
the Veteran has initiated appellate review on that issue; 
however, the RO has yet to issue a SOC with respect to that 
claim, the next step in the appellate process.  See 38 C.F.R. 
§ 19.29; Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); 
Holland v. Gober, 10 Vet. App. 433, 436 (1997).  
Consequently, this matter must be remanded to the RO for the 
issuance of a SOC.  Id.  The Board emphasizes, however, that 
to obtain appellate review of any issue not currently in 
appellate status, a perfected appeal must be filed. See 38 
U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.201, 20.202.

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO must furnish to the Veteran an 
SOC addressing the claim for service 
connection for dry eye syndrome of the 
left eye.  The RO should also furnish the 
Veteran a VA Form 9 (Appeal to Board of 
Veterans' Appeals), and afford him the 
applicable time period for submitting a 
perfected appeal on that issue.

2.  The Veteran is hereby reminded that 
to obtain appellate review of any matter 
not currently in appellate status-
specifically, the claim for service 
connection for dry eye syndrome of the 
left eye-a timely appeal must be 
perfected (here, within 60 days of the 
issuance of the SOC). 

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The Veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and argument during the appropriate time 
frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); 
Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 
8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 
129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


